 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConstruction & General Laborers, Local No. 304,Laborers' International Union of North Amer-ica, AF-CIO (Associated General Contractorsof California, Inc. and Bay Counties GeneralContractors Association) and Juan Vazquez.Case 32-CB-998December 3, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn March 2, 1982, Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein. 2We adopt the Administrative Law Judge's con-clusion that Respondent violated Section 8(b)(2) ofthe Act by refusing to dispatch Juan Vazquez onMay 6, 1981, to a job for which he was otherwiseeligible and qualified to fill because he had notcompleted and turned in a hiring hall registrationform containing waiver-of-suit language which vio-lated Section 8(b)(1)(A) of the Act. In so doing, wenote that the Administrative Law Judge foundthat, although Vega, Respondent's dispatcher, didnot dispatch Vazquez to the job because Vazquezhad failed to complete and submit the "qualifica-tions" portion of the form, Respondent's failurespecifically to advise him that he need not executethe waiver-of-suit portion of the form in order toreceive a dispatch necessarily had the foreseeableeffect of discouraging him from completing andsubmitting the form at all. The AdministratriveLaw Judge further found that as a result of Re-spondent's failure to clarify the situation Vazquezwas confused as to whether Respondent was re-' In adopting the Administrative Law Judge's conclusion that Re-spondent's use of registration forms containing waiver-of-suit languageviolated Sec. 8(bXIXA) of the Act, we find it unnecessary to pass on hisalternative rationale that the use of the forms violated Respondent's dutyof fair representation.I We shall modify the Administrative Law Judge's recommendedOrder to provide, inter alia, for the inclusion of general cease-and-desistlanguage and to conform to our usual remedy in cases involving a union'srefusal to refer an employee to employment in violation of Sec.8(bXIXA) and (2) of the Act. See Iron Workers Local 118, InternationalAssociation of Bridge and Structural Ironworkers, AFL-CIO (Pittsburgh DesMoines Steel Company), 257 NLRB 564 (1981).265 NLRB No. 72quiring him to execute the waiver, and that Vaz-quez in fact did not submit the form at all on May5 because he believed, albeit mistakenly, that itwould be futile to do so unless he also executed thewaiver. Accordingly, we agree with the Adminis-trative Law Judge that Respondent held out as atleast an apparent condition for dispatch completionof both parts of the form; i.e., the qualifications sec-tion and the waiver-of-suit section which violatedSection 8(b)(1)(A). We further agree with the Ad-ministrative Law Judge that, under these circum-stances, Respondent could not escape liability forits unlawful conduct by relying on Vazquez' failureto fill out the lawful qualifications portion of theform. Finally, contrary to our dissenting colleague,under the circumstances here we are not persuadedthat the absence of an explicit reference to thewaiver provision during the May 5 conversation atthe hiring hall is significant, nor are we willing toconclude that Vazquez' failure to complete andsubmit the qualifications portion of the form wasunrelated to the presence of the waiver provisionon that form.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied and set out in full below, and hereby ordersthat the Respondent, Construction & General La-borers, Local No. 304, Laborers' InternationalUnion of North America, AFL-CIO, Hayward,California, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Using forms to be completed by members orapplicants for referral in its hiring hall registrationand referral processes containing any waivers ofthe right to sue the Union, its agents, or representa-tives which may be taken to encompass members'or applicants for referral's rights to file chargeswith, or otherwise have access to, the Board'sprocesses.(b) Refusing to refer otherwise eligible membersor applicants for referral through its hiring hall be-cause they have failed to complete and submit tothe Union any form which contains language waiv-ing the right of members or applicants for referralto have access to the Board's processes.(c) In any like or related manner restraining orcoercing members or applicants for referral in theexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the purposes of the Act:602 CONSTRUCTION & GENERAL LABORERS, LOCAL 304(a) Treat as null, void, and of no force or effectany signed waiver of the right to sue the Union, itsagents, or representatives executed by any memberor applicant for referral in the course of his or heruse of the Union's hiring hall.(b) Notify Dinwiddie Construction Company, inwriting, with copies furnished to Juan Vazquez,that it has no objection to the hiring or employ-ment of Vazquez, and request Dinwiddie Construc-tion Company to hire Vazquez for the employmentwhich he would have had were it not for Respond-ent's unlawful conduct, or substantially equivalentemployment.(c) Make whole Juan Vazquez for any loss ofpay or other benefits he may have suffered byreason of the discrimination against him from thedate of Respondent's unlawful conduct until he ob-tains the employment which he would have hadwere it not for Respondent's unlawful conduct,substantially equivalent employment with Dinwid-die Construction Company, or substantially equiva-lent employment elsewhere, in the manner set forthin the section of the Administrative Law Judge'sDecision entitled "The Remedy."(d) Post at all places where notices to applicantsfor referral and members are posted copies of theattached notice marked "Appendix."s Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 32, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.MEMBER FANNING, dissenting in part:I agree with the Administrative Law Judge'sfinding that Respondent's use of a hiring hall regis-tration form containing waiver-of-suit languageviolated Section 8(b)(X1XA) of the Act. I am unableto find, however, that the evidence establishes thatRespondent refused to refer to Juan Vazquez be-cause of his failure to sign the waiver provision ofthe registration form. I therefore dissent from mycolleagues' finding that Respondent violated Sec-' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appenh, the words in the notice readin "Posted byOrder of the National Labor Relations Board" shall read "Posted Punu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."tion 8(bX2) of the Act by failing to refer Vazquezon May 6, 1981.As credited by the Administrative Law Judge,the evidence shows that Respondent routinely usedthe registration form to determine the qualificationsand experience of individuals seeking referral fromits exclusive hiring hall. The dispatcher periodical-ly requested those registrants at the top of the dis-patch list to complete the qualifications portion ofthe registration form. Registrants were also askedto sign the qualifications section of the form.The credited evidence shows that on May S dis-patcher Vega followed Respondent's practice ofdistributing registration forms to those individualswho were about to be dispatched. Vega asked Vaz-quez to "fill out the card and sign it" and told Vaz-quez he needed to know his job classification inorder to send him to work. Vazquez refused tosubmit a card, saying he would talk to his fatherwho "knew a lot about the Union and politics."Vazquez returned to the hall on May 6 but did notturn in a registration form. When Vega dispatchedBen Rodriguez to a jackhammer operator job laterthat morning, Vazquez asked why his name hadbeen skipped. Vega answered that Vazquez had notreturned his job classification card and Vega didnot know his qualifications. Vazquez accused Vegaof being "crooked" and "making [his] own rules toscrew up the members." At that point Vazquezgave Vega a card with the qualifications sectionfilled out and signed, but with the waiver provisionunsigned. Vazquez then left the hall.Vazquez appeared at the hiring hall on May 7and was informed by Vega that there was a jack-hammer operator job for him. The job was withthe same company that Rodriguez had been re-ferred to the day before. Vazquez told Vega hewanted the job that was given to Rodriguez; healso asked Vega for some sort of "guarantee."Vega asked if Vazquez was refusing the job. Vaz-quez said he did not want it and left the hall. Vegathen took Vazquez' name off the referral board.I find that the credited evidence regarding theevents of May 5, 6, and 7 fails to reveal any con-nection between the waiver provision of the regis-tration form and Respondent's failure to refer Vaz-quez on May 6. Respondent had a legitimate inter-est in requiring Vazquez to disclose his job classifi-cations. Pursuant to Respondent's practice, dis-patcher Vega communicated this requirement toVazquez. Vega did not mention the waiver sectionof the registration form at any time. In fact, theAdministrative Law Judge found that Respondent'sreason for bypassing Vazquez on May 6 was thelatter's failure to fill out the qualifications portion603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the registration form, and not any refusal to signthe waiver clause.As for Vazquez' motive in refusing to submit thequalifications information, I do not believe that thecredited record evidence establishes that Vazquez'conduct was related to the waiver provision. I findit particularly noteworthy that neither Vega norVazquez mentioned the waiver provision duringtheir conversations at the hiring hall. Vega's failureto mention the waiver is in accord with the Ad-ministrative Law Judge's finding that Respondentbypassed Vazquez because he did not disclose hisjob qualifications. Vazquez' failure to raise the sub-ject indicates that the waiver clause was not thereason for his refusal to submit the registrationform. Since the remainder of the credited evidenceis consistent with this inference, I would dismissthat portion of the complaint.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the oppor-tunity to present evidence and arguments, the Na-tional Labor Relations Board (Board) has foundthat we violated employees' rights under the Na-tional Labor Relations Act, as amended, by usingforms in our hiring hall which, among other things,contain language which amounts to a waiver of theright to sue the Union, its agents, or representativesand by refusing to refer Juan Vazquez to a job onMay 6, 1981, because he had not completed andsubmitted such a form to us.Section 7 of the National Labor Relations Actgives employees the right to engage in self-or-ganization, to form, join, or assist labor unions,to bargain collectively with their employersthrough representatives of their own choosing,to engage in other group activities for theirmutual aid and protection on the job, and torefrain from any or all the above activities,except when that right has been limited by alawful union-security clause requiring member-ship in a union after a certain grace period as acondition of employment.WE WILL NOT use forms in our hiring hallregistration and referral process which containa waiver of the right of members or applicantsfor referral to use the Board's processes.WE WILL NOT refuse to refer otherwise eli-gible members or applicants for referralthrough our hiring hall because they havefailed to complete and submit to us any formwhich contains language waiving the right ofmembers or applicants for referral to haveaccess to the Board's processes.WE WILL NOT in any like or related mannerrestrain or coerce members or applicants forreferral in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act.WE WILL treat as null, void, and of no forceor effect any waivers of the right to sue us,agents, or representatives which were signedby any member or applicant for referral in thecourse of his or her use of our hiring halls.WE WILL notify Dinwiddie ConstructionCompany and Juan Vazquez, in writing, thatwe have no objection to his hire or employ-ment, and WE WILL request Dinwiddie Con-struction Company to hire him for the em-ployment which he would have had were itnot for our unlawful conduct, or for substan-tially equivalent employment.WE WILL make Juan Vazquez whole, withinterest, for any loss of pay or other benefitshe may have suffered as a result of our dis-crimination against him.CONSTRUCTION & GENERAL LABOR-ERS, LOCAL No. 304, LABORERS' IN-TERNATIONAL UNION OF NORTHAMERICA, AFL-CIODECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge:Juan Vazquez' an Individual, filed unfair labor practicecharges under Section 8(b)(1)(A) and (2) of the NationalLabor Relations Act, as amended (herein called the Act),on May 7, 1981,2 against Construction & General Labor-ers, Local No. 304, Laborers' International Union ofNorth America, AFL-CIO (herein called the Union).Following investigation, the Regional Director forRegion 32 of the National Labor Relations Board issueda complaint and notice of hearing against the Union onJune 18.The complaint alleges in substance that the Union, inthe operation of an exclusive hiring hall pursuant to con-tract with a construction industry association of employ-ers, unlawfully required employee-users of the hiringhall, as a condition of said use, to sign forms generallyamounting to a waiver of their right to sue the Unionand its agents. The complaint further alleges specificallythat Vazquez was denied a referral through the hiringThe spelling is correct. Pre-trial pleadings incorrectly spell his name"Vasquez" and the same were permitted to be amended, upon the Gener-al Counsel's motion, to conform to the correct spelling.I Hereafter, all dates are in 1981, unless otherwise indicated.604 CONSTRUCTION & GENERAL LABORERS, LOCAL 304hall on May 6 to a job for which he was otherwise eligi-ble because he refused to sign the waiver in question,and that, thereafter, the Union has continued to denyVazquez referrals for the same reason.The Union duly answered, admitting facts warrantingthe exercise of the Board's jurisdiction, and that certainindividuals were its agents, but denying any wrongdoing.I heard the matter at the hearing in Oakland, Califor-nia, on January 4, 1982. Timely post-trial briefs werefiled by the Union and the General Counsel, which Ihave carefully considered.IssuesAs narrowed by the admitted facts, these are the prin-cipal questions presented for decision:1. Does the Union's admitted use of a form in its refer-ral process which contains, inter alia, certain waiver-of-suit language, unlawfully restrain or coerce employees inthe rights guaranteed in Section 7 of the Act and therebyviolate Section 8(bXlXA) of the Act?2. Was the Union's admitted refusal on May 6 to referVazquez to an available job for which he was otherwiseeligible based on Vazquez' failure to sign the waiver por-tion of the form; and, if so, did such action constitute aproscribed causing or attempt to cause an employer todiscriminate against Vazquez within the meaning of Sec-tion 8(b)(2) of the Act?3. Did the Union similarly fail to refer Vazquez afterMay 6 because Vazquez refused to sign the waiver?Upon the entire record, I make these:I. FINDINGS AND PRELIMINARY CONCLUSIONSA. Undisputed General Practices"1. General backgroundThe Union, along with certain other locals of the La-borers' International Union of North America, AFL-CIO, is a member of Northern California District Coun-cil of Laborers (District Council), an umbrella organiza-tion which bargains labor agreements for its local unionconstituents with various employers and employer associ-ations, including Associated General Contractors ofNorthern California, Inc. and Bay Counties GeneralContractors Association (jointly, the Association).There is currently in effect a "Laborers Master Agree-ment" (Master Agreement) with the Association whichprovides, inter alia, for the operation of exclusive hiringhalls by the Union and other local union constituents ofthe District Council. By those provisions, employer-members of the Association must use union-run hiringhalls to draw their employees for construction industrylaborer jobs of various types defined in the MasterAgreement.43 The findings below in sec. I through 4 derive either from the parties'stipulations or from the credible and undisputed testimony of witnesses.4 Employer-members of the Association collectively purchased and re-ceived goods and materials valued in excess of S50,000 directly from sup-pliers outside California in the 12 months preceding the issuance of thecomplaint.2. Hiring hall and referral proceduresThe Union operates hiring halls in Hayward and Oak-land, California (and in a third, unnamed location),which are used to refer jobseekers to jobs with employ-er-members of the Association doing construction workwithin the Union's geographical jurisdiction. Traditional-ly, a jobseeker becomes eligible for referral by submit-ting his name for insertion on a "plug board" maintainedin these halls. The plugboard is arranged in a series ofalphabetized rows, each row containing about 20 num-bered plugholes. The most recent registrant's plug is in-serted in the last open hole on the plugboard, and hisplug is gradually rotated up to the optimum "A-l" posi-tion as prior registrants are referred to jobs. In practice,until a registrant's plug has reached at least the "C" row,he has no realistic chance of referral in the near future.Referrals to jobs with Association employers do notnecessarily occur strictly in order of plug position. Nor-mally, employers call for laborers with specific prior ex-perience; and if the registrant in the "A-I" position onthe board does not have such prior experience he will bebypassed by the Union's dispatcher in favor of the firstregistrant down the board who does have such experi-ence.In order to determine the range of experience of regis-trants, many of whom are unknown to the dispatcher inthe hiring hall,5registrants are periodically urged by thedispatcher to complete a "qualifications" form providedby the Union which contains a listing of over 100 typicallaborer tasks with a space provided opposite each taskfor checking by the registrant if he believe himself too bequalified. While a registrant's name may be placed on theplug board without his having first completed the qualifi-cations form, the dispatcher will normally require him tocomplete the same when his name has moved up theboard to a point where it is likely that he will be referredin the near future.63. Introduction of new forms containing waiver-of-suit language in addition to "qualifications" dataAt least since February, the Union has been furnishedby the District Council with new forms to be completedby registrants. A specimen of the "front" of the form?isset forth below:8Name Social Security No.Address Telephone5 The Hayward hall alone typically has up to 200 registrants' names onthe plugboard.6 The foregoing practices are either expressly authorized by the gov-erning labor agreement or are consonant with its express provisions. SeeResp. Exh. I, sec. 3,B, pp. 8-13.7 Consistent with the usage of the Union's agent Moreno, the "front" isthe side containing spaces for certain identifying information, as well asthe separate box containing "waiver" language. The "back" side containstraditional "qualifications" data.' The original printed form generally contains green print, exceptingonly the "waiver" provision on the front, which is entirely in red print.605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHave you worked at any of the classifications listed on the re-verse side within the last five (5) years in the 46 counties ofNorthern California? Yes No __If so, where?OUT IN OUT INI note that the front ofThe undersigned herebywaives the right to sue thisLocal Union or any of itsagents or representatives withrespect to any matter of anynature or kind whatsoever orany claim of any nature orkind whatsoever which arisesout of or because of the oper-ation of this hiring hall and theundersigned hereby agrees tospecifically and exclusivelysubmit any such claim to theprocedures which are specifiedin the Agreement and/orRules and Regulations govem-ing the hiring hall. It is specifi-cally understood that use ofthis hiring hall is not tied tomembership in the LocalUnion which operates thishiring hall.Signedthe form is "linked" to theback in that it requires the registrant to state whether ornot he has worked "at any of the classifications listed onthe reverse side ....." I note further that the form in-vites the registrant's signature in two locations, once onthe front side, below the "waiver" language, and againon the back, below certain "declaration" language; thelatter amounting to a certification by the registrant thathe does, in fact, possess experience in any of the listedtasks which he has checked.4. The Union's use of the formThis form has been in routine use in the Union's hiringhalls since it was first furnished by the District Council.There is a testimonial conflict which I resolve below in asubsequent section as to whether or not Charging PartyJuan Vazquez was expressly required by the Union tosign the waiver as a condition of referral to a job onMay 6. The Union acknowledges, however, regarding itsgeneral practice, that its dispatcher periodically distrib-utes such forms to registrants in the upper rows of theplugboard with a simple instruction to the effect: "Thosewho haven't signed the classification cards, who haven'tfilled out the classification cards, please fill [them] out"without any express advice that signing the waiver lan-guage is optional.9It is likewise undisputed, however,e I make this finding from the testimony of the Union's vice president,dispatcher, and field representative, Julian Vega. Vega was directly re-sponsible for the operation of the Hayward hiring hall during the periodin question and served as its dispatcher. In this portion of his testimony,Vega described a typical process by which he would obtain completedforms from hiring hall registrants. Elsewhere, the Union's business man-that many registrants have been permitted by the Unionto retain their plugboard placement and have been re-ferred to jobs without having signed the waiver provi-sion, so long as they have otherwise completed the form(especially the back side and its signature space underthe "qualifications" declaration). It is further acknowl-edged by the Union, however, that many registrantshave signed both the waiver and the "qualifications"declaration.The record further undisputedly reflects that at leastsome of the forms used by the Union (i.e., some of thoseforms brought to the hearing by the Union to show ex-amples of registrants in good standing who had notsigned the waiver) contain, next to the signature lineunder the waiver, a handwritten "X." This, I find, is auniversally recognized signal that the person to whom aform is given is expected to complete (or sign, in thiscase) the space adjacent to the "X."B. Conclusions as to the Lawfulness of the Union'sGeneral Use of the FormThe complaint alleges that the Union has generally"maintained and enforced a rule requiring employeesseeking dispatch through its hiring hall, as a condition ofregistration, to sign [the above-quoted waiver]" and thatthis practice violates Section 8(bX)(1)(A). Setting aside thequestion raised by the disputed facts surrounding Charg-ing Party Vazquez' treatment in May, the Union defendsits general practice on the ground that it clearly does not"require ... as a condition of registration" that employ-ees sign the waiver-of-suit portion of the card. TheUnion here relies on undisputed evidence that many em-ployees have retained their eligibility for referral, and, infact, have been referred, even though they have not ex-ecuted the waiver portion.For reasons elaborated below, I conclude that, whilethe apparent practice of the Union is not to insist on ajobseeker's execution of the waiver as a condition of reg-istration or referral, the Union's routine instruction tojobseekers that they "fill out" forms which contain suchwaivers, and especially under circumstances where thereis no routine express indication that execution of thewaiver is optional, necessarily implies that jobseekersmust execute such waivers as a condition of registrationand referral. I further conclude that such an implied con-dition necessarily impinges on the free exercise of rightsguaranteed by the Act and, additionally, violates theUnion's duty of fair representation, thus violating Section8(bXXlA) of the Act.I reach these conclusions based on the following con-siderations: At a minimum, the waiver clause facially re-ager, E. L. "Pete" Moreno (who is not normally involved in the day-to-day operation of the Hayward hiring hall) testified that when the newforms were put into use, some registrants asked specifically whether theywere obliged to "sign both sides" and that the Union's officials wouldrespond: "If you want to. go ahead and sign both sides... that it wasup to them. but we did need that they classify themselves" Accordingly,while Moreno's testimony, if credited, would tend to show that if regis-trants specifically asked, they were implicitly told that signing "bothsides" was optional, such testimony does not undermine the general find-ing in the main text that registrants were not routinely advised of theiroption not to sign the waiver.606 CONSTRUCTION & GENERAL LABORERS, LOCAL 304quires that subscribers forfeit their statutory right to filecharges with the Board over disputes about the oper-ation of the hiring hall. Thus, the waiver runs not onlyto the "right to sue" the Union with respect to "anymatter of any nature or kind whatsoever" (itself neces-sarily encompassing actions over which the Board hasjurisdiction), but further expressly includes suits "whicharise out of or because of the operation of this hiringhall" (thus making it unmistakable that the waiver en-compasses actions over which the Board normally hasprimary jurisdiction). And, despite the Union's argumentthat the waiver is silent as to its impact on the right ofemployees to file "charges" with the Board,'°the clausefurther expressly provides that the "exclusive" forum forany claim regarding the operation of the hiring hall shallbe the "procedures which are specified in the Agreementand/or Rules and Regulations governing the hiring hall."Thus, the waiver encompasses actions before the Boardas plainly as it could without expressly so stating.It is settled that Section 8(bXIXA) is violated when aunion restrains or coerces employees in their right ofaccess to the Board.11The Union argues, inter alia, that its mere use of theform containing waiver language, under circumstanceswhere it does not, in practice, insist on execution of thewaiver, does not "coerce" employees within the meaningof Section 8(b)(1)(A). But the test of coercion is notwhether Respondent's practice proves effective in caus-ing employees actually to waive statutory rights, butwhether or not Respondent's practice "reasonably tends"to have such an effect.12Even if "effectiveness" were anecessary element in proving a case of this type, thesame was shown to be the case by the Union's admissionthat many jobseekers have, in fact, executed the waiv-ers. 13In addition, unlike the Marine & Shipbuiding Workersand Blackhawk Tanning cases, supra, where violationswere found even after giving special weight to the rightsof a union under the proviso to Section 8(bX1XA) toprescribe its own "internal" rules binding on its member-ship, the Union's proviso rights are not implicatedherein. Rather, we are dealing with hiring and job refer-I0 The Union would have me treat an unfair labor practice charge assomehow being analytically distinct from a "suit" within the meaning ofthe waiver clause, and, thus, not covered by the waiver.I1 N.LR.B. v. Industrial Union of Marine & Shipbuilding Workers ofAmerica, AFL-CIO, et at, 391 U.S. 418 (1968), involving a union's finingand expulsion of a member for failing to exhaust internal union remediesbefore filing a Board charge against his union. There, the Court stated:"Any coercion used to discourage, retard, or defeat that [Board] access isbeyond the legitimate interests of a labor organization ... and we agreethat the overriding public interest makes unimpeded access to the Boardthe only healthy alternative, except and unless plainly internal affairs ofthe union are involved." 391 U.S. at 424. See also International Molders'and Allied Workers Union. Local Na 125. AFL-CIO (Blackhawk TanningCo., Inc.), 178 NLRB 208 (1969), in which the Board found unlawful aunion's fining of a member-employee for filing a decertification petitionwith the Board. Accord: Tri-Rivers Marine Engineers Union (United StatesSteel Corporation), 189 NLRB 838 (1971).12 E.g., United Steelworkers of America, AFL-CIO-CLC, Local Union5550 (Redfield Company), 223 NLRB 854, 855 (1976), and cases cited.13 Since, normally, people do not waive statutory rights gratuitously, itmay be presumed that employees who signed the waiver portion did sobecause they reasonably believed from all of the circumstances set forthabove (including the routine instruction that they "fill out" the forms)that they must do so in order to perfect their eligibility for referral.ral practices of the Union done qua representative of allemployees in the bargaining unit, and not merely affect-ing employees in their membership capacities; and thesepractices necessarily affect employees' rights of employ-ment with employer-members of the Association.Under established principles, a union may not use itspower to affect employees' employment status as a leverto discourage employees from exercising statutory rights,except to the extent permitted by the union-security pro-viso to Section 8(aX3).14Here, the Union has tacitly en-couraged employees in the belief that their eligibility forreferral is linked to their signing the waiver appearing onthe face of the otherwise lawful "qualifications" form;and it has thus used its control over the hiring hallsystem to extract from unsophisticated jobseekers awaiver of an important statutory right.It does not matter that the waiver is unenforceable vis-a-vis Board actions by virtue of the holding in Marine &Shipbuilding Workers, supra (which, too, arguably in-volved a waiver by employees whose "contract" ofunion membership required that they exhaust internalremedies before filing Board or other legal actionsagainst their union). Employees cannot be presumed toknow that their waiver would be held unenforceablewere they to test their rights by filing a Board chargeagainst the Union. As the Court said in analogous cir-cumstances in Marine & Shipbuilding Workers, supra, re-garding the exhaustion-of-remedies requirement therein:"The difficulty is that a member would have to guesswhat a court ultimately would hold. If he guessed wrongand filed the charge with the Board without exhaustinginternal union procedures, he would have no recourseagainst the discipline of the union. That risk alone islikely to chill the exercise of a member's right to a Boardremedy and induce him to forego his grievance or pursuea futile union procedure." 391 U.S. at 425 (emphasis sup-plied).Similarly herein, employees with grievances about theoperation of the hiring hall which are properly subject toBoard consideration may be expected to forgo resort tothe Board because of the waiver they have been inducedto sign-and for the very reason that they signed thewaiver in the first instance, i.e., their concern that theywill not enjoy access to employment through the hiringhall unless they go along with the Union's apparent de-sires.From a different standpoint, where, as here, the Unionenjoys status as the exclusive collective-bargaining repre-sentative of employees in the multiemployer unit of As-sociation employers, and runs and exclusive hiring hall,those employees enjoy a right under Section 7 of the Act"to be free from unfair or irrelevant or invidious treat-ment by their exclusive bargaining agent in matters af-fecting their employment."1' To require implicitly ofemployees it is bound to represent fairly that they waivestatutory rights in order to obtain a job through theUnion-a condition which is both "irrelevant" to the le-'4 See, e.g., Scofield et at v. N.LRB., 394 U.S. 423, 428-429 (1969).See also International Union of Operating Engineeras Local 18 (Ohio Con-tractors Asrn), 204 NLRB 681 (1973).]" Miranda Fuel Company, 140 NLRB 181, 185 (1962).607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgitimate needs of te Union in representing its constitu-tency and which is "invidious" when viewed in the lightof established policies favoring unimpeded employeeaccess to the Board's processes-plainly involves a denialof the ,Union's duty of fair representation. Especiallyseen from this perspective, the Union's defense that itnever forced employees to sign the waiver carries with itthe suggestion of a trickiness in its dealings with the em-ployees whom it represents which is utterly inconsistentwith its duty to represent unit employees' interestsfairly. 16Inasmuch as I have concluded that the Union's use ofregistration forms containing waiver-of-suit language un-lawfully restrains and coerces employees in one form ofprotected activity (filing charges with the Board), I neednot pass upon the General Counsel's supplemental con-tention that Section 7 also protects employees in filingother kinds of "suits" against the Union in otherforums. 1 7C. Findings Pertaining to the Union's Treatment ofJuan Vazquez in MayI. OverviewThis much is undisputed: Juan Vazquez had been re-ferred from the Union's Hayward hiring hall on two oc-casions in 1979 and 1980, at which time the "old" formshad been in use which did not contain waiver-of-suit lan-guage. After almost a year's absence from the Haywardhall, he again registered thee in December 1980. Hisname gradually rotated up on the plug board until, byMay 5 he was on the "A" row.On May 5, the Union's Hayward dispatcher, JulianVega, passed out copies of the "new" form to Vazquezand some other registrants whose names had reached the"A" row. There was a discussion betwee Vazquez andVega regarding the forms. Vazquez did not turn in theform to Vega and left the hiring hall. He was not dis-patched that day,'sand his plug remained on the board.On May 6, Vazquez returned to the Hayward hiringhall and was present throughout the normal dispatchinghours from 7 to 9 a.m. At or about 8:30 a.m., Vega dis-patched two registrants, including Ben Rodriquez, totwo jackhammer operator jobs. Rodriquez, at least, was"behined" Vazquez on the board. There was a conversa-tion between Vazquez and Vege as to why Vazquez hadbeen "skipped" in favor of Rodriquez.19 Vega made'" It is doubtful that the Union would readily embrace its own argu-ment if it were turned around; i.e., if the employees it represents wererequired by their employers to "fill out" job applications which inciden-tally contained "yellow dog" waivers, and if the employers defendedagainst 8(aXl) charges on the ground that they never expressly insistedon a signature under such waivers." The General Counsel cites no authority for this backstop conten-tion, which does not necessarily mean that it is unsupportable."1 Crediting Vega's undisputed testimony, there were insufficient jobcalls on May 5 to permit the Union to reach Vazquez' plug; and, there-fore, Vazquez' failure to be dispatched on May 5 was not due to his fail-ure to complete and submit the new form. The General Counsel does notcontend otherwise-indeed, the complaint does not allege that there wasany unlawful failure to dispatch Vazquez until the next day, May 6."9 Vega acknowledged that there were two persons thus dispatched.Vazquez was only aware of the seeming out-of-order dispatch of Rodri-quez.some reference to Vazquez' failure to submit a form.Vazquez then handed to Vega a form which he hadcompleted and signed on the back ("qualifications") side,but which he had not signed in the front ("waiver") box.It is admitted by Vega that he bypassed Vazquez onMay 6 for a jackhammer operator job. Vega also credi-bly testified, however, and I find, absent contradictoryevidence, that there were no further job calls on May 6after Vazquez turned in his completed "qualifications"form.On May 7, Vazuez again returned to the Haywardhiring hall. At some point, he was summoned by Vega tothe dispatch window, where Vega then told Vazquezthat he had a job for Vazquez. Vazquez pressed Vegafor particulars, as well as for a "guarantee" of some kind.Vega asked Vazquez if he were refusing the job. Vaz-quez eventually said that he was refusing it. Vega thensaid that he would pull Vazquz' plug from the board.Vazquez then left the hiring hall in anger. Vegas thenpulled Vazquez' plug from the board.2. Credibility resolutionsa. As to events on May 5Vazquez' testimony, viewed in its most favorable lightand ignoring internal contradictions, may be summarizedas follows: On May 5, upon being presented by Vegawith a qualifications form, Vazquez queried Vega re-garding the purpose of the form. Vega made someremark about the front side "relating" to the back, andfurther explained that a signature was necessary to showthat the registrant was taking "responsibility" for thequalifications which he was claiming. Vazquez arguedthat he could take such responsibility merely by signingthe back side. Vega then said that Vazquez "had to signthe front side, too"; and, further, that if Vazquez refusedto sign the front side, Vega would "knock [Vazquez] offthe board."Vega's testimony, viewed most favorably, may besummarized as follows: Vega called Vazquez to the dis-patch window, handed him a qualifications card, andtold Vazquez that he must "fill out the card and sign it."Vega went on to explain that he "needed the card filled,so I would know his classifications to send him towork." Vazquez then said that he would talk to his(Vazquez') father20who "knew a lot about the Union.and politics." Vega replied that "that was fine with me,but I did need that card, so I could send him out towork." Vazquez then left, taking the qualifications formwith him.After careful study of both witnesses as they testified,and after reviewing the record as a whole, I creditVega's version as being the more reliable. I formed theimpression of Vazquez that he had a tendency to shapehis testimony on critical points, specifically regarding theattribution to Vega of an express instruction that Vaz-quez must "sign the front" or have his plug "knocked off'O Vazquez' father was also a member of the Union. Vazquez acknowl-edged (without specifying the timing) that his father had been dispatchedthrough the hiring hall without even having signed the waiver portion ofthe qualifications form.608 CONSTRUCTION & GENERAL LABORERS, LOCAL 304the board."2' Vazquez did not present a coherent ac-count as to how these latter alleged remarks were made;rather, he needed prompting to offer that testimony. Nei-ther do probabilities favor his version. Vazquez' plugwas still on the board when he returned to the hiringhall on May 6.22 It is difficult to reconcile this fact withan alleged vow by Vega that Vazquez' plug would beremoved if he failed to "sign the front" (which Vazquezadmittedly failed to do upon allegedly being so instruct-ed by Vega). Moreover, Vazquez testified inconsistentlyon other related points. For example, he changed hisversion at least twice as to whether he signed the backof the form on May 5 or May 6, at which latter time headmittedly turned in the form completed entirely exceptfor the waiver. In addition, Vazquez claimed that hisbrother, Ismael, was present throughout the May 5 ex-change between himself and Vega. Ismael was utterlyunpersuasive in his various efforts to corroborate hisbrother on this point. Ismael admitted at one point thathe was at some distance from the conversation and thathe heard nothing of the exchange, although he laterclaimed to have heard certain critical words uttered byVega. I am persuaded that Ismael heard nothing, andthat his later versions were prompted by the realizationthat he was not testifying in his brother's interests.23Fi-nally, as Vazquez admits, at least some of his conversa-tion on May 5 with Vega involved Vega's explanationsabout the need for Vazquez to verify his qualifications.Considering all of the foregoing, including the Union'sundisputed general practice in using the "new" forms, Iconclude that Vega never expressly told Vazquez that hemust "sign the front" or have his plug "knocked off theboard."24I further find, however, that Vazquez was subjectivelytroubled about placing his signature under the waiverlanguage; and I therefore conclude that Vazquez andVega were talking past one another in their May 5 ex-change-with Vazquez trying to find out why he neededto sign the waiver, and with Vega trying to impressupon Vazquez the Union's need to have Vazquez verifyhis qualifications.25I thus find, in conclusion as to the May 5 exchange,that Vega simply told Vazquez that he must "fill out andsign" the form, stressing the Union's need to have a ver-" Elsewhere, Vazquez conceded, however, that neither Vega nor anyother union agent ever said "anything specifically about the red part";i.e., the waiver language."2 Crediting the testimony of Vazquez' brother, Iamael, and that ofVega. Juan Vazquez unconvincingly te tified otherwise.S lIsmael was not interviewed during the initial investigation. He gavea written statement to the Oeneral Counsel's hearing counsel only a fewdays before the hearing which tended to corroborate his brother's testi-mony. But Ismael's hearing testimony was at grave variance with his pre-trial statement on several critical points, in addition to being internallyinconsistent.s4 I further do not believe Juan Vazquez' testimony that BusinessAgent Moreno was present and made similar remarks. Moreno crediblytestified that he was working at another hiring hall on that date and onlylater learned of the Vazquez-Vega encounter."a Assuming that Vazquez was truthful in claiming that Vega madesome reference to the front of the form being "related" to the back, it islikely that Vega was not referring to the waiver language on the front,but, rather, to that language at the top of the front which required theregistrant to certify that he had worked a certain time minimum on taskswhich the registrant had checked on the back.ification by the registrant as to any qualifications whichthe registrant claimed to possess. I discuss in my conclu-sions below whether this finding is exculpatory of theUnion in its admitted failure to dispatch Vazquez onMay 6 because Vazquez had not turned in any form atall.b. As to Events on May 6 and 7For reasons similar to those set forth above, I findVega's version of the May 6 and 7 exchanges betweenhimself and Vazquez to be more reliable. I thus find,consixtent with Vega's testimony, that he intentionallybypassed Vazquez on May 6 for a jackhammer job be-cause, at the point that this job was ripe for filling, Vaz-quez had not yet turned in a completed form showing hisqualifications for particular job tasks.26I discredit anytestimony by Juan or Ismael Vazquez which may suggestthat Vega told Juan Vazquez that it was his failure tosign the waiver which accounted for his having been by-passed.27I further find, consistent with Vega's credited testimo-ny, that when Vazquez returned to the Hayward hiringhall on the morning of May 7, Vazquez' plug was still inits former position on the Board, and was not removeduntil after Vazquez refused to take the dispatch whichVega offered him.28In this latter regard, I credit Vegathat he told Vazquez that the job which he had for Vaz-quez was the same one to which he had dispatched Ro-driguez on the previous day; i.e., a jackhammer operatorfor the same employer, Dinwiddie Construction.2Ifind, and there is little conflict on the point, that Vaz-quez told Vega that he was unwilling to accept this jobbecause he felt he was entitled to "his" job of the daybefore (i.e., the one that Rodriguez got) and anythingshort of that would be unacceptable.D. Conclusions Regarding the Lawfulness of theUnion's Treatment of VazquezI have concluded above that union dispatcher Vegawas not, in fact, moved to bypass Vazquez for dispatchon May 6 because he failed to execute the waiver por-tion of the form. Rather, the credited evidence prepon-derates in favor of the interpretation that Vega bypasseda6 A union operating a hiring hall may require registrants to furnishsome form of verification regarding their background qualifications, andmay refuse to dispatch jobseekers who fail to comply with this adminis-trative requirement. See, e.g., Operative Plasterers & Cement Mason.Local Na 299 (Wyoming Contractors Aiociation. Inc), 257 NLRB 1386,1395 (1981).27 Indeed, I detect no such testimony. There is little contradiction asbetween their versions and Vega's as to discussions on May 6. 1 neverthe-less credit Vega whenever there may appear to be a conflict.a" It was stipulated that the Union normally removes the plug of anyjobseeker who refuses to accept a dispatch for a job for which he isqualified.'9 When Vazquez admittedly completed the qualifications portion ofthe form and handed it to Vega on May 6, he had indicated that he hadexperience, inter alie, as a jackhammer operator. Accordingly, it was con-sistent with the Union's undisputed general practice for Vega to havetreated Vazquez as being eligible for the May 7 call for a jackhammeroperator at Dinwiddie Construction; and Vega's offer to dispatch Vaz-quez on May 7 therefore does not necessarily suggest that the Union wasmerely taking steps to "repair" some irregularity in its treatment of Vaz-quez on May 6, DECISIONS OF NATIONAL LABOR RELATIONS BOARDVazquez simply because Vazquez had failed to completeand submit the "qualifications" information required onthe dual-purpose form. This finding of a lack of impropermotivation on the Union's part will often justify dismissalof a refusal-to-dispatch allegation grounded in Section8(b)(2) of the Act.Here, however, I am satisfied that the Union's con-duct, including in Vazquez' case, of failing specifically toadvise jobseekers that they need not execute the waiverportion in order to receive a dispatch, necessarily has theforeseeable effect of discouraging applicants for referralfrom completing and submitting the form at all. I con-clude that Vazquez was at least subjectively confused asto whether the Union was requiring him to execute thewaiver portion; and I further conclude that the Unionbears responsibility for Vazquez' confusion. Indeed,given my findings above that the Union's practices asso-ciated with the use of the dual-purpose forms necessarilyencourage employees in the belief that they must sign thewaiver as a condition of referral, it is inevitable that acertain percentage of jobseekers would refuse to com-plete and submit such a form at all, out of the reasonablebelief that execution of the waiver was necessary andtherefore sensing that completion and submission of theform without signing the waiver would be a futile act.I further conclude that Vazquez did not submit theform at all on May 5 because he mistakenly believed itwould be futile to do so unless he were also to executethe waiver. Since this was a foreseeable response, giventhe Union's inherently ambiguous requirements, theUnion may not now be heard to say that it should escapeliability simply because Vazquez failed to fill out thatportion of the form which the Union could lawfully re-quire him to complete. Rather, where the Union held outas apparent conditions for referral both lawful and un-lawful requirements, it is not the employee's burden tosort out which requirement he must satisfy in order toperfect his eligibility for referral. Accordingly, havingbeen induced to believe in the first instance that he mustcomplete and sign not only the "qualifications" aspectsof the form, but the waiver language as well, it was anatural and foreseeable consequence that Vazquez wouldnot submit the form at all out of a proper resistance towaiving his statutory rights. And, where the Union dis-couraged Vazquez from completing and submitting theform by the inclusion therein of an unlawful condition,the Union would be profiting from its own wrongdoingto be permitted to refuse to dispatch Vazquez for his fail-ure to submit such a form.Accordingly, I conclude that the Union's actions in re-fusing to dispatch Vazquez on May 6 violated Section8(b)(l)(A) and (2) of the Act; and that Vazquez is enti-tled to be made whole for that wrongful conduct.30The complaint further alleges that "Since ...May 7,and continuing to date, Respondent, at its [Hayward]hiring hall ...has failed and refused, and continues to'o In accordance with conventional remedial principles, the Union's li-ability herein will involve, inter alia, the payment of backpay to Vazquezgauged by what he would have earned had he been properly dispatchedon May 6 to the job which Rodriguez actually received. I discuss sepa-rately below whether Respondent's conduct caused further impairment toVazquez' employment arranting further remedial relief.fail and refuse, to dispatch ...Juan Vazquez to jobs be-cause of Vazquez' refusal to sign a Waiver Card." It isconceded by Vazquez that he never sought referral fromthe Hayward hiring hall after turning down Vega's May7 dispatch offer. The General Counsel argues, however,that Vazquez' failure to continue to register for referralafter May 7 stemmed from his proper belief that thesame would be a futility unless he were to sign thewaiver portion of the registration form.I reject this position. However subjectively confusedVazquez may have been on May 5 as to whether theUnion was insisting on his execution of the waiver as acondition of referral, it is clear that, by May 6, he haddecided to submit the completed form without signingthe waiver; and, by May 7, the Union had accepted thistender and had offered him a referral based solely on hiscertification of his qualifications. It would, therefore, beunreasonable for Vazquez to have persisted in the beliefon and after May 7 that he must sign the waiver as acondition of referral. I do not believe that Vazquez con-tinued to entertain such a misapprehension on or afterMay 7. Rather, I conclude that his failure to use theHayward hiring hall after May 7 stemmed from a moregeneralized sense of resentment about his treatment atthe hands of Vega. I therefore conclude, contrary to theGeneral Counsel's position, that it would not have been"futile" for Vazquez to have continued to seek referralsthrough the Hayward hall without signing the waiver.3'Accordingly, that portion of the complaint alleging a"continuing" violation of Section 8(b)(2) of the Act onand after May 7 must be dismissed; and the Union bearsno remedial responsibility for losses of employment op-portunities suffered by Vazquez on and after May 7-thedate on which he refused a dispatch and his plug was re-moved from the board at the Hayward hiring hall.CONCLUSIONS OF LAW1. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.2. The Board has jurisdiction over the instant cause byvirtue of the Union's operation of hiring halls for em-ployer-members of the Association whose operations arethemselves in commerce or affect commerce within themeaning of Section 2(6) and (7) of the Act.3. By maintaining a hiring hall registration and referralsystem which involves the use of forms and related prac-tices which encourage jobseekers in the belief that theymust waive their.rights to sue the Union or its agents orrepresentatives as a condition of referral to jobs with em-ployer-members of the Association, the Union has re-strained and coerced, and is restraining and coercing,employees in the exercise of the rights guaranteed inSection 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act.4. By refusing to dispatch Juan Vazquez on May 6 to ajob which he was otherwise eligible and qualified to fillbecause he had not completed and turned in a certifica-3L Cf. Pipeline Local Union No. 38. affiliated with the Laborers' Interna-tional Union of North America. AFL-CIO (Hancock-Northwest. J. V), 247NLRB 1250 (1980).610 CONSTRUCTION & GENERAL LABORERS, LOCAL 304tion of his background qualifications, under circum-stances where the Union had previously caused Vazquezreasonably to believe that it would be futile to turn insuch a form unless he also executed a waiver of his rightto sue the Union and its officers or agents, the Union hascaused or attempted to cause employers to discriminateagainst Vazquez for reasons which are proscribed bySection 8(aX3) of the Act, and thereby has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(bX2) of the Act.5. The Union's failure to refer Juan Vazquez throughits Hayward hiring hall to jobs on and after May 7stemmed solely from Vazquez' refusal to accept a jobtendered to him on May 7 and his subsequent failure toseek referrals through that hiring hall. Vazquez' refusalto accept the May 7 job and his failure to seek referralsthrough the Hayward hiring hall thereafter was notbased on any reasonable belief that he must waive hisright to sue the Union. Accordingly, the Union did notviolate Section 8(bX2) by its actions or failures to act onand after May 7.THE REMEDYFor the Unlawful Use of Dual-Purpose FormsThe vice in the Union's use of forms used primarily toascertain hiring hall registrants' prior experience or quali-fications but which, incidentally, contain waiver-of-suitlanguage is, simply, that jobseekers are necessarily en-couraged in the belief that execution of the waiver issomehow necessary or helpful in the securing of employ-ment through the hiring hall. Moreover, the waiver-of-suit language is simply irrelevant to the Union's legiti-mate needs in administering its hiring halls, or to itsproper function as an exclusive bargaining representative.Because of this, the Union must abandon the use ofsuch dual-purpose forms; and it will not do simply tomodify the forms--or the Union's practices-to makeclear that employees need not execute the waiver. Nomatter how conscientiously the Union might try to con-vince employees that execution of the waiver is "volun-tary" or "optional," the mere presence of the waiver onotherwise proper registration forms will inevitably causejobseekers to believe that their chances for obtaining re-ferrals through the Union will be enhanced by waivingan important statutory right.32Accordingly, I have provided in my recommendedOrder that the Union immediately cease and desist fromits use of the dual-purpose forms at issue herein, and thatit refrain thereafter from soliciting or encouraging job-seekers in any like or related manner to waive their rightto sue the Union, its agents, or representatives.In addition, the Union shall post remedial notices at allof its hiring hall operations containing appropriate prom-ises related to the foregoing and further specifying thatemployees who may have executed waivers-of-suit arenot bound thereby and that such waivers are deemed tobe void and of no force or effect.For the Unlawful Failure To Refer Vazquez onMay 6Inasmuch as I have found that the Union wrongfullyfailed to refer Juan Vazquez on May 6 to a jackhammeroperator job at Dinwiddie Construction Co., my recom-mended Order provides that the Union shall make Vaz-quez whole, with interest, by paying him backpay equiv-alent to that which he would have earned had he beengiven that referral, less interim earnings and any otherappropriate offsets to backpay. 3[Recommended Order omitted from publication.]$s Jobseekers will properly reamon: If I don't need to sign the waiver,why is it on the Union's formr' And they will properly conclude: "I willbe in better favor with the Union-my only avenue of employment withlarge numbers of construction employers--if I sign the waiver, eventhough union agents may tell me otherwise."ss I do not decide herein, but, rther, leave to the compliance stage,the question whether Vazquez' refusal to accept a referral offered to himby the Union on May 7 constituted an unreaonble failure on Vazque 'part to mitigate the Union's backpay liability. In all respects backpay andinterest due under the recommended Order e to be computed in ac-cordance with principles and policies adt forth in ItU Plumbins d HeatigCa, 138 NLRB 716 (1962); F. W. Woluth Conpe,, 90 NLRB 289(1950); and Floida Steel Co atjion, 231 NLRB 657 (1977). See alsoOlympic Medical Cotporanot, 250 NLRB 146 (1980)611